ACCEPTED
                                                                                                                                                                                                                                                      06-15-00024-CV
                                                                                                                                                                                                                                           SIXTH COURT OF APPEALS
                                                                                                                                                                                                                                                 TEXARKANA, TEXAS
                                                                                                                                                                                                                                                11/11/2015 1:21:08 PM
                                                                                                                                                                                                                                                     DEBBIE AUTREY
                                                                                                                                                                                                                                                               CLERK

                                     No. 06-15-00024-CV
                                    —————————
                                IN THE COURT OF APPEALS           FILED IN
                                                           6th COURT OF APPEALS
                     FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                             TEXARKANA, TEXAS
                   ——————————————————————————————          11/12/2015 8:42:00 AM
                                   MONTY CLAY, ET AL.           DEBBIE AUTREY
                                                                                                                                                                                                                                   Clerk
                                                                                                                                                                                                               Appellant

                                                                                                                                                                                       v.

                                         AIG AEROSPACE INSURANCE SERVICES, INC., ET AL.

                                                                                                                                                                                                             Appellee

——————————————————————————————
      On Appeal from the 402nd District Court of Wood County
                G. Timothy Boswell, Judge Presiding
  ——————————————————————————————
   APPELLEE AIG AEROSPACE INSURANCE SERVICES, INC.’S
    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLEE’S BRIEF
  ——————————————————————————————
   Appellee AIG Aerospace Insurance Services, Inc. f/k/a Chartis Aerospace

Insurance Services, Inc. (“AIG”) files this Unopposed Motion for Extension of

Time to file its Appellee’s Brief, and would respectfully show the Court as

follows:

                            1.                           AIG’s Appellee’s Brief is currently due on December 4, 2015.

                            2.                           AIG seeks a 30-day extension in which to file its brief, such that its

brief would be due on or before January 4, 2016.1


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  The 30th day actually falls on Sunday, January 3, 2016. 	  	  



                                                                                                                                                                                         1
      3.     AIG requests this extension because the undersigned, lead appellate

counsel, has had or will have several deadlines that have interfered with his ability

to fully review and analyze the record prior to receiving Appellants’ brief, and that

will interfere with his ability to adequately prepare Appellee’s Brief by the current

deadline, including:

      (a)    Preparing for and participating in oral argument on October 13, 2015

in the Louisiana Third Circuit Court of Appeals in docket number 15-00461-CA,

styled: Hayward Allen, III v. PHI, Inc., et al;

      (b)    Preparing Appellant’s Reply Brief in the United States District Court

For the District Of Delaware in case number: 15-346-LPS, Bankruptcy Case No.

09-12261, Bankruptcy Adversary Proceeding Number 11-52423, which was filed

on November 2, 2015; and

      (c)     Preparing a Petition for Writ of Mandamus in Texas’ Tenth Court of

Appeals in a case that will be styled In re Continental Motors, Inc., et. al., which is

due on or before November 24, 2015.

      4.     In addition to the above-referenced deadlines, the undersigned was out

of state from November 2-4, 2015 to assist an immediate family member

undergoing an emergency medical procedure, and will be traveling out of state

again for another procedure that will be set at some point in late November or early

December.



                                           2
      5.     This extension is not sought for delay, but so that the undersigned can

adequately prepare AIG’s brief.

      6.     The undersigned has conferred with lead appellate counsel for

Appellants, who has stated that Appellants are not opposed to this motion.


                                      Respectfully submitted,

                                      /s/ Steven D. Sanfelippo
                                      Steven D. Sanfelippo
                                      State Bar No. 24027827
                                      CUNNINGHAM SWAIM, LLP
                                      7557 Rambler Rd., Suite 440
                                      Dallas, Texas 75231
                                      (214) 646-1495
                                      (214) 613-1163 - facsimile
                                      ssanfelippo@cunninghamswaim.com



                      CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he has conferred with counsel for

Appellants, who has stated that Appellants do not oppose this motion for

extension.

                                             /s/ Steven D. Sanfelippo
                                             Steven D. Sanfelippo




                                         3
                         CERTIFICATE OF SERVICE

      On November 11, 2015, I served a copy of this document to the following

counsel for Appellants Monty Clay, et al.

Michael A. Simpson
Simpson Boyd Powers & Williamson
P O Box 685
Bridgeport, TX 76426

D. Bryan Hughes
Law Office of D. Bryan Hughes
701 N Pacific Ave
Mineola, TX 75773

M. Keith Dollahite
M. Keith Dollahite, PC
5457 Donnybrook Ave
Tyler, TX 75703

Robert Waltman
Waltman & Grisham
2807 S Texas Ave, Ste 201
Bryan, TX 77802

William Angelley
Braden, Varner & Angelley, PC
703 McKinney Ave, Suite 400
Dallas, TX 75202

                                      /s/ Steven D. Sanfelippo
                                      Steven D. Sanfelippo




                                        4